DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #408 of Figure 4 and #522 of Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), a “method” with the steps of “receiving” and “executing” however they fail to particularly claim or even via inference, any particular hardware/circuit/processor/etc. that performs at least one of the steps of the method and thus can simply be seen as a concept performed in one’s mind. This judicial exception is not integrated into a practical application because the “method” recites generic processing steps such as “receiving” and “executing” without any particular “tie” to an actual physical computing device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because again, the generic processing functions do not add any more to the “method” of the claims since they have been held to be conventional processing functions and without any lack of explicit tie to an actual processing hardware/device/circuit/processor can be interpreted as simply performed in one’s mind or abstractly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In reference to claims 4-8, these claims are rejected under 35 USC 112(b) for failing to distinctly claim that which Applicant regards as the invention due to their dependence upon claim 1 of which, already comprises the listed claim limitations of claims 4-8 therein.  In particular, taking claim 4 as an example, claim 4 recites, “execute the at least one neural network to generate, based on the signals from the camera unit, the EDS, and the microphone, emotion prediction,” of which is already recited in the last 3 lines of claim 1, from which claim 4 depends upon.  That is, claim 1 particularly recites computing “at least one of:” a list of  limitations and therefore when the situation occurs that the computing performs, “emotion prediction,” in claim 1, claim 4 would fail to further limit claim 1 since such processing has already been performed.  Such similar situations would occur with dependent claim 5 with reference to claim 1.  Lastly note, claims 6-8 depend upon affected claim 5 and are therefore inherently included in this rejection.
In reference to claim 9, this claim comprises the language, “and/or” which itself is indefinite as it fails to particularly point out and distinctly claim that which Applicant regards as invention.  The term “and/or” itself does not clearly indicate which “and” or “or” it is meant to signify and thus does not particularly point out what Applicant regards as the invention.  Note, claims 10-14 depend upon claim 9 and are therefore at least inherently rejected.
In reference to claims 11-14, these claims are rejected under 35 USC 112(b) for failing to distinctly claim that which Applicant regards as the invention due to their dependence upon claim 9 of which, already comprises the listed claim limitations of claims 11-14 therein.  In particular, taking claim 11 as an example, claim 11 recites, “wherein the processor is configured 
In reference to claims 16-20, these claims are rejected under 35 USC 112(b) for failing to distinctly claim that which Applicant regards as the invention due to their dependence upon claim 15 of which, already comprises the listed claim limitations of claims 16-20 therein.  In particular, taking claim 16 as an example, claim 16 recites, “executing at least one neural network to generate, based on the signals from the camera unit, the EDS and the microphone, emotion prediction, ” of which is already recited in the last 3 lines of claim 15, from which claim 16 depends upon.  That is, claim 15 particularly recites executing…to generate “at least one of:” a list of  limitations and therefore when the situation occurs that the executing generates, “emotion production,” in claim 15, claim 16 would fail to further limit claim 15 since such processing has already been performed.  Such similar situations would occur with dependent claims 17-20 with reference to claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turcot et al. (U.S. Publication 2018/0189581).
In reference to claim 1, Turco et al. discloses an assembly (see paragraphs 20, 24-25 and Figures 9, 12, 21 wherein Turco et al. discloses a vehicle manipulation system that uses convolutional image processing.) comprising:
at least one camera unit configured to generate red-green-blue (RGB) images of a face (see paragraphs 53, 55, 84, 101 and Figures 1, 9,  12 wherein Turcot et al. discloses the system capturing images of an occupant of the vehicle and more particularly facial image data.  Turcot et al. discloses a computer system utilizing a video camera, still camera, thermal camera, CCD device, etc. to capture the image.  Turcot et al. discloses the image data further analyzed in using a neural network, the image in the format of JPEG, TIFF, BMP and GIF which comprises pixels in RGB tuples.);
at least one event driven sensor (EDS) configured to output signals representing changes in illumination intensity of the face (see paragraphs 75, 79, 104, 107, 423 and Figures 4 and 10 wherein Turcot et al. discloses the system using the neural network to identify facial image regions/features including landmarks in the face.  Turcot et al. discloses utilizing brightness changes between edges of image layers when analyzing such image features.  Turcot et al. further discloses performing cognitive analysis of determined facial features by supplementing image data with further sensor data which can represent for example, audio data, temperature, 
at least one microphone configured to output signals representing speech (see paragraphs 65 and Figures 3, 9, 12, 21 wherein Turcot et al. discloses the system further collecting audio data, more particularly voice speech data using an audio capture device such as a microphone from one or more occupants present in the vehicle.); and
at least one processor configured with executable instructions to: receive signals from the camera unit, the EDS, and the microphone; execute at least one neural network to generate, based on the signals from the camera unit, the EDS, and the microphone, at least one of: emotion prediction, tracking of at least a portion of the face (see paragraphs 25, 51, 65, 75, 79, 104, 154 and Figures 4, 21 wherein Turcot et al. discloses the system comprising one or more processors that executes instructions stored in a memory for performing the analysis.  Turcot et al. explicitly discloses the system receiving cognitive state information including the image and audio data captured from occupants of the vehicle and performing using a deep learning network such as a convolutional neural network, cognitive analysis which includes determining moods, emotions or mental states of the occupants.  Turcot et al. discloses the above mentioned captured speech or voice data to augment the cognitive analysis.). 
In reference to claim 2, Turcot et al. discloses all of the claim limitations as applied to claim 1 above.  Turcot et al. discloses a computer system utilizing a video camera, still camera, thermal camera (IR), CCD device, etc. to capture the image (see paragraph 53).

In reference to claims 4 and 16, Turcot et al. discloses all of the claim limitations as applied to claims 1 and 15 respectively.  Turcot et al. explicitly discloses the system receiving cognitive state information including the image and audio data captured from occupants of the vehicle and performing using a deep learning network such as a convolutional neural network, cognitive analysis which includes determining moods, emotions or mental states of the occupants (see paragraphs 104, 110, 154 and Figures 4, 21).  Turcot et al. discloses the above mentioned captured speech or voice data to augment the cognitive analysis (see paragraph 65). 
In reference to claims 5-8, 17 and 20, Turcot et al. discloses all of the claim limitations as applied to claim 1 above.  Turcot et al. explicitly discloses the system extracting features of a face from facial data which is collected, the features including but not limited to eyes, eyebrows, eyelids, lips, lip corners, chin, cheeks, teeth, and dimples (see paragraphs 25, 75, 79 and Figures 4, 21).
In reference to claim 15, claim 15 recites a “method" of the invention of which the Examiner deems has been disclosed by the teachings of Turcot et al. with reference to the rejection of claim 1 above.  Therefore the Examiner deems claim 15 rejected as is claim 1 above.
In reference to claim 18, Turcot et al. discloses all of the claim limitations as applied to claim 15 above.  Turcot et al. explicitly discloses images from multiple persons can be captured and tracked (see at least paragraph 112) thus the Examiner interprets “identification of a person” is at least inherently performed by Turcot et al.’s teachings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcot et al. (U.S. Publication 2018/0189581) and Olszewski et al. (“High-Fidelity Facial and Speech Animation for VR HMDs”, ACM Transactions on Graphics TOG, 35(6) pp. 1-4).
In reference to claim 9, Turcot et al. discloses a system (see paragraphs 20, 24-25 and Figures 9, 12, 21 wherein Turco et al. discloses a vehicle manipulation system that uses convolutional image processing.) comprising:
at least one camera unit configured to generate red-green-blue (RGB) images and/or infrared (IR) images of a person (see paragraphs 53, 55, 84, 101 and Figures 1, 9,  12 
at least one microphone (see paragraphs 65 and Figures 3, 9, 12, 21 wherein Turcot et al. discloses the system further collecting audio data, more particularly voice speech data using an audio capture device such as a microphone from one or more occupants present in the vehicle.);
at least one event driven sensor (EDS) configured to output signals representative of the person; and (see paragraphs 75, 79, 104, 107, 423 and Figures 4 and 10 wherein Turcot et al. discloses the system using the neural network to identify facial image regions/features including landmarks in the face.  Turcot et al. discloses utilizing brightness changes between edges of image layers when analyzing such image features.  Turcot et al. further discloses performing cognitive analysis of determined facial features by supplementing image data with further sensor data which can represent for example, audio data, temperature, amount of daylight, etc. or physiological data of the occupant in the vehicle.  Note, it is clear that a sensor providing at least “amount of daylight,” which inherently affects facial image data in Turcot et al., is equivalent to Applicant’s, “EDS…representing changes in illumination intensity of the face.”);

process output of the microphone using a short term Fourier transform (STFT);
process output of the STFT using at least one audio processing convolutional neural network (CNN); process at least features in images from the camera unit using at least one visual processing CNN; process representations of output signals from the EDS using at least one event processing CNN; and fuse outputs of the CNNs in fully connected neural network layers to generate at least one of: a prediction of emotion of the person, tracking of at least a portion of the face of the person, at least one virtual reality (VR) image of the person, an identification of the person (see paragraphs 25, 51, 65, 75, 79, 93-96, 104, 154 and Figures 4, 21 wherein Turcot et al. discloses the system comprising one or more processors that executes instructions stored in a memory for performing the analysis.  Turcot et al. explicitly discloses the system receiving cognitive state information including the image and audio data captured from occupants of the vehicle and performing using a deep learning network such as a convolutional neural network, cognitive analysis which includes determining moods, emotions or mental states of the occupants.  Turcot et al. discloses the above mentioned captured speech or voice data to augment the cognitive analysis.).
	Turcot et al. does not explicitly disclose processing output of the microphone using a STFT process.  Olszewski et al. discloses facial and speech processing in virtual reality head-mounted display environments (see page 1, “Abstract”).  Olszewski et al. discloses utilizing collected speech information in a Short-time Fourier Transform process upon overlapping regions of audio signals in training animation facial images (see page 4, “Visual Speech 
	In reference to claim 10, Turcot et al. and Olszewski et al. disclose all of the claim limitations as applied to claim 9 above.  Turcot et al. discloses the analysis system including multiple layers within the neural network, and in some embodiments recurrent RNN layers (see at least paragraph 52).  Turcot et al. explicitly discloses the system extracting features of a face from facial data which is collected, the features including but not limited to eyes, eyebrows, eyelids, lips, lip corners, chin, cheeks, teeth, and dimples (see paragraphs 25, 75, 79 and Figures 4, 21).  Turcot et al. discloses the features extracted utilizing the multilayered analysis and neural network layers (see at least paragraph 79).
In reference to claim 11, Turcot et al. and Olszewski et al. disclose all of the claim limitations as applied to claim 9 above.  Turcot et al. explicitly discloses the system receiving cognitive state information including the image and audio data captured from occupants of the vehicle and performing using a deep learning network such as a convolutional neural network, cognitive analysis which includes determining moods, emotions or mental states of the occupants (see paragraphs 104, 110, 154 and Figures 4, 21).  
In reference to claim 12, Turcot et al. and Olszewski et al. disclose all of the claim limitations as applied to claim 9 above.  Turcot et al. explicitly discloses the system extracting features of a face from facial data which is collected, the features including but not limited to 
In reference to claim 13, Turcot et al. and Olszewski et al. disclose all of the claim limitations as applied to claim 9 above.  Turcot et al. further discloses the conventional neural network can be used in determining an avatar image in animation (see paragraph 93), using the above disclosed techniques of Turcot et al. of which the Examiner interprets equivalent to Applicant’s “virtual reality image.”
In reference to claim 14, Turcot et al. and Olszewski et al. disclose all of the claim limitations as applied to claim 9 above.  Turcot et al. explicitly discloses images from multiple persons can be captured and tracked (see at least paragraph 112) thus the Examiner interprets “identification of a person” is at least inherently performed by Turcot et al.’s teachings.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (U.S. Patent 11,203,292)
Lee et al. discloses a vehicle including a bio-signal sensor that detects bio-signals of a user and a display that displays an image.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/

1/25/22